DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed March 18, 2021 have been entered.  Claims 1, 12 and 17 have been amended.  Claims 1-9, 11-15, and 17 remain pending in the application.
Applicant argues on pages 5 and 6 of Applicant’s Remarks that the combination of DeFranks (U.S. Publication No. 2015/0096125) in view of Schnurer et al. (U.S. Patent No. 7,074,499), hereinafter referred to as Schnurer, does not disclose, teach or suggest the limitation of the independent claims of “wherein the fire retardant bicomponent fibers consist of a polymer, optically active particles, and a fire retardant material.” However, it is noted that, as discussed in the rejection below, DeFranks is cited for disclosing fire retardant fibers consisting of a polymer, and a fire retardant material (see paragraph 0023, where suitable fibers which can have fire retardant material applied and retained include polyester fibers). Applicant notes on page 6 that lyocell fibers provide an unexpected result; however, DeFranks notes in paragraph 0023 that “the fibers employed in the vertically oriented flame retardant treated fiber batting material are not intended to be limited so long as a fire retardant can be applied and retained in an amount effective to provide the panel with a fire resistance that meets or exceeds 16 C.F.R. Part 1633,” and therefore can be any suitable fiber as listed in paragraph 0023.  Additionally, Schnurer teaches bicomponent fibers consisting of a polymer, and optically active particles (see Schnurer, Col. 2, lines 1-10, which discloses a variety of optically active particles and a polymer resin; in addition, no other materials are discussed as possibly being added to the bi-component fibers except in some embodiments where it can have, but does not require, the addition of natural or synthetic fibers, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks et al. (U.S. Publication No. 2015/0096125), hereinafter after referred to as DeFranks, in view of Schnurer et al. (U.S. Patent No. 7,074,499), hereinafter referred to as Schnurer.
Regarding claim 1, DeFranks discloses a mattress assembly comprising:  a fiber batting layer having a top planar surface and a bottom planar surface (paragraph 0006) comprising a plurality of fibers 102 comprising fire retardant treated fibers (paragraph 0020) and binder fibers (paragraph 0055), wherein the fire retardant binders consist of a polymer and  fire retardant material (Figure 2B; Paragraph 0020, which discloses fire retardant treated fibers, and 
DeFranks does not disclose the fire retardant fiber consisting of bicomponent fibers consisting of a polymer, optically active particles, wherein the optically active particles comprise one or more of aluminum oxide (A1203), quartz (SiO2), and titanium dioxide (TiO2) in rutile form .
Schnurer teaches bicomponent fibers consisting of a polymer, optically active particles wherein the optically active particles comprise one or more of aluminum oxide (A1203), quartz (SiO2), and titanium dioxide (TiO2) in rutile form (Col. 2, lines 1-10, which discloses a variety of optically active particles and a polymer resin, additionally, no other materials are discussed as possibly being added to the bi-component fibers except in some embodiments where it can have, but does not require, the addition of natural or synthetic fibers, Col. 5, lines 21-29, which discloses titanium dioxide in rutile form, quartz, and aluminum oxide as the optically active particles, and Col. 4, lines 42-55 which discloses polyester and rayon, in addition to other polymers, as the polymer used in the bicomponent fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks with the bicomponent fibers including a polymer, optically active particles wherein the optically active particles comprise one or more of aluminum oxide (A1203), quartz (SiO2), and titanium dioxide (TiO2) in rutile form as taught by Schnurer, because bicomponent fibers containing optically active particles such as titanium dioxide, quartz and aluminum oxide can help retain source radiation from an user that can provide certain benefits to the user (see Schnurer, Col. 2, lines 1-10 Col. 2, lines 57-60; Col. 3, lines 16-35, Col. 4, lines 42-55).
Regarding claim 2, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses wherein the fire retardant treated bicomponent fibers 102 are vertically oriented within the fiber batting layer (see DeFranks, Figure 3; Paragraph 0006).
Regarding claim 3, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, does not disclose wherein the fire retardant treated bicomponent fibers are carded and crosslapped within the fiber batting layer.
However, DeFranks teaches wherein the fire retardant treated bicomponent fibers 102 are carded and crosslapped within the fiber batting layer as a prior art configuration of a fiber batting layer (Figure 1; Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified DeFranks, as modified, so the fire retardant treated bicomponent fibers are carded and crosslapped within the fiber batting layer as taught by DeFranks as a routine selection of a known configuration of a fiber batting layer. 
Regarding claim 4, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses further comprising at least one additional fiber (see DeFranks, paragraph 0023, which discloses different types of fibers and using a mixture of different types of fibers as needed to achieve the desired comfort).
Regarding claim 5, DeFranks, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  DeFranks, as modified, further discloses wherein the at least one additional fiber is fire retardant treated (see DeFranks, paragraph 0023, which discloses the fibers being treated to with a fiber retardant material to comply with safety standards).
Regarding claim 6, DeFranks, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  DeFranks, as modified, further discloses wherein the at least one additional fiber is selected from the group consisting of polyester, polyolefins, cellulosic fibers and mixtures thereof (see DeFranks, paragraph 0023, which discloses polyester, polyolefins, cellulosic fibers, and mixtures thereof).
Regarding claim 7, DeFranks as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses wherein the fiber batting layer comprises the fire retardant treated bicomponent fibers at a loading effective to meet a flammability standard defined in 16 CFR Part 1633 (2007) (see DeFranks, paragraph 0023, which discloses fibers being treated with fiber retardant material to comply with 16 C.F.R. Part 1633).
Regarding claim 8, DeFranks as modified with Schnurer discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses wherein the fire retardant material is selected from the group consisting of halogenated compounds, phosphorous containing compounds, sulfate containing compounds, metal hydroxides, borates, silicon based compounds, melamine based compounds, phosphonic acid derivatives, intumescent compounds, and mixtures thereof (see DeFranks, paragraph 0038 for halogenated compounds, paragraph 0039 for phosphorous containing compounds, paragraph 0047 for sulfate containing compounds, paragraph 0041 for melamine based compounds, paragraph 0044 for phosphonic acid derivatives, 0045 for intumescent compounds).
Regarding claim 9, DeFranks as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses wherein the batting material has a thickness greater than 0.5 inches to 3 inches (see DeFranks, paragraph 0027, lines 3-7).
Regarding claim 11, DeFranks as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses wherein the polyester fiber is polyester terephthalate (see Schnurer, Col. 4, lines 42-55, which discloses PET as a resin to form the polyester fiber).
Regarding claim 12, DeFranks discloses a mattress assembly comprising:  a fiber batting layer having a top planar surface and a bottom planar surface (paragraph 0006), comprising a blend of flame retardant fibers 102 and binder fibers, wherein the flame retardant fibers are fire retardant treated fibers (Figure 2B; paragraph 0020 and paragraph 0023,paragraph 0029 which discloses a blend of fire retardant fibers and binder fibers, and paragraph 0023, where suitable fibers which can have fire retardant material applied and retained include polyester fibers), and wherein the binder fibers comprise bicomponent fibers including a first polymer within a second polymer, wherein the first polymer has a higher melting point than the second polymer (where the binder fiber described in paragraph 0055 has a first polymer, forming a standard polyester core in a bi-component fiber, having a melting point of 250 degrees Celsius, and a second polymer, forming a polyester surround, having a melting point of about 130 degrees Celsius).
DeFranks does not disclose consisting of bicomponent fibers consisting of a polymer, optically active particles, wherein the optically active particles comprise one or more of aluminum oxide (A1203), quartz (SiO2), and titanium dioxide (TiO2) in rutile form .
Schnurer teaches bicomponent fibers consisting of a polymer, optically active particles wherein the optically active particles comprise one or more of aluminum oxide (A1203), quartz (SiO2), and titanium dioxide (TiO2) in rutile form (Col. 2, lines 1-10, which discloses a variety of optically active particles and a polymer resin, additionally, no other materials are discussed as possibly being added to the bi-component fibers except in some embodiments where it can have, but does not require, the addition of natural or synthetic fibers, Col. 5, lines 21-29, which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks with the bicomponent fibers including a polymer, optically active particles wherein the optically active particles comprise one or more of aluminum oxide (A1203), quartz (SiO2), and titanium dioxide (TiO2) in rutile form as taught by Schnurer, because bicomponent fibers containing optically active particles such as titanium dioxide, quartz and aluminum oxide can help retain source radiation from an user that can provide certain benefits to the user (see Schnurer, Col. 2, lines 1-10 Col. 2, lines 57-60; Col. 3, lines 16-35, Col. 4, lines 42-55).
Regarding claim 13, DeFranks as modified, discloses the subject matter as discussed above with regard to claim 12.  DeFranks, as modified, further discloses wherein the blend of flame retardant fibers and bicomponent fibers are vertically oriented within the fiber batting layer (see DeFranks, figure 3 and paragraph 0006).
Regarding claim 14, DeFranks as modified, discloses the subject matter as discussed above with regard to claim 12.  DeFranks, as modified, does not disclose wherein the blend of flame retardant fibers and bicomponent fibers are carded and crosslapped within the fiber batting layer.
However, DeFranks teaches wherein the fire retardant treated bicomponent fibers 102 are carded and crosslapped within the fiber batting layer as a prior art configuration of a fiber batting layer (Figure 1; Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified DeFranks, as modified, so the wherein 
Regarding claim 15, DeFranks as modified, discloses the subject matter as discussed above with regard to claim 12.  DeFranks, as modified, further discloses wherein the flame retardant fibers comprise fire retardant treated lyocell fibers (see DeFranks, paragraph 0023, lines 9-13 and paragraph 0025, and see Schnurer, Col. 4, lines 42-55 which discloses polyester and rayon, in addition to other polymers, as the polymer used in the bicomponent fibers, where it is noted that lyocell is a type of rayon).
Regarding claim 17, DeFranks as modified, discloses the subject matter as discussed above with regard to claim 12.  DeFranks, as modified, further discloses wherein the fire retardant material is selected from the group consisting of halogenated compounds, phosphorous containing compounds, sulfate containing compounds, metal hydroxides, borates, silicon based compounds, melamine based compounds, phosphonic acid derivatives, intumescent compounds, and mixtures thereof (see DeFranks, paragraph 0038 for halogenated compounds, paragraph 0039 for phosphorous containing compounds, paragraph 0047 for sulfate containing compounds, paragraph 0041 for melamine based compounds, paragraph 0044 for phosphonic acid derivatives, 0045 for intumescent compounds).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673